Slidell, J.,
dissenting. I think there should be judgment against the late Sheriff, at least, for part of the amount claimed; he not having duly accounted for the securities and cash put into his hands by Patterson. But, in my opinion, the evidence shows an assent by the plaintiffs’ attorney to an arrangement by which the matter was taken out of the legal course; and the loss which ensued ought not, it seems to me, to fall upon the Sheriff’s sureties, to whom no privity in the arrangement is shown.
I think proper to add, that a part of the arrangement made by the agents of the plaintiffs and defendant, seems to me against public policy. Moreover, I have no reason to doubt but that the plaintiffs would have collected their whole debt, if their agent had insisted on their legal rights, and not acted in a spirit of indulgence, extending a confidence which was violated.